             Case 2:19-cv-01130-RSL Document 121 Filed 03/29/21 Page 1 of 4



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      FIRS HOME OWNERS ASSOCIATION.,
                                                               NO. C19-1130RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER GRANTING IN PART
                                                               PLAINTIFF’S MOTION FOR
11
      CITY OF SEATAC,                                          RELIEF FROM CASE
                                                               MANAGEMENT DEADLINES
12
                           Defendant.

13

14
            This matter comes before the Court on plaintiff’s “Motion for Relief from Case Schedule
15

16   Deadlines and for Leave to Amend Complaint, Dispositive Motion Deadline, and the Trial

17   Date.” Dkt. # 104. Having reviewed the memoranda, declarations, and exhibits submitted by the
18   parties, the Court finds as follows:
19
            The deadline for amending pleadings was June 10, 2020. Dkt. # 20. The deadline for
20
     filing dispositive motions was March 9, 2021. Dkt. # 68. On the day the dispositive motions
21
     were due, plaintiff filed a motion to amend its complaint to set forth “new factual allegations,
22

23   clarify legal claims, and delete other claims” purportedly in an effort to narrow and strengthen

24   the claims that would be brought to trial. Dkt. # 104 at 7.
25          Under Fed. R. Civ. P. 16(b)(4), case management deadlines established by the Court
26

27
     ORDER GRANTING IN PART MOTION
28   FOR RELIEF FROM DEADLINES - 1
                Case 2:19-cv-01130-RSL Document 121 Filed 03/29/21 Page 2 of 4



 1   “may be modified only for good cause and with the judge’s consent.” 1 The deadline for
 2   amending the pleadings is set fairly early in the case so that the parties have a full and fair
 3
     opportunity to focus their discovery on all relevant matters. Plaintiff has not shown good cause
 4
     for the belated amendment. Not every supporting fact need be alleged in the complaint. To the
 5

 6   extent plaintiff’s complaint survived the motion to dismiss, it adequately put defendant on notice

 7   of the claims asserted, the basis for those claims, and the relief requested. No further change in
 8   the operative pleading is necessary for it to serve its basic purpose. To the extent plaintiff is
 9
     seeking to allege a new claim or to reallege a claim that was previously dismissed, it offers no
10
     justification for waiting until the very end of discovery to seek leave to revive or add new
11
     claims. Plaintiff asserts only that facts were “confirmed” at the Rule 30(b)(6) deposition taken in
12

13   early February 2021, but the facts appear to have been disclosed earlier in discovery. Good cause

14   for an extension of the deadline has therefore not been shown, and the addition or renewal of
15   these claims at this late date would undoubtedly require additional discovery. Nor is a desire to
16
     withdraw a claim good cause for an amendment: if plaintiff does not intend to pursue a
17

18
            1
19             Rule 16 was amended in 1983 to require scheduling orders that govern pre-trial as well as trial
     procedures. The purpose of the change was to improve the efficiency of federal litigation: leaving the
20   parties to their own devices until shortly before trial was apparently costly and resulted in undue delay.
     Under the 1983 amendment, once a case management schedule issues, changes will be made only if the
21   movant shows “good cause.”
22
            Rule 16(b)’s “good cause” standard primarily considers the diligence of the party seeking
23          the amendment. The district court may modify the pretrial schedule “if it cannot
            reasonably be met with the diligence of the party seeking the extension.” Fed. R. Civ. P.
24          16 advisory committee’s notes (1983 amendment) . . . .
25
     Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). See also Zivkovic v. S. Cal.
26   Edison Co., 302 F.3d 1080, 1087-88 (9th Cir. 2002) (where plaintiff failed to “demonstrate diligence in
     complying with the dates set by the district court,” good cause was not shown).
27
     ORDER GRANTING IN PART MOTION
28   FOR RELIEF FROM DEADLINES - 2
             Case 2:19-cv-01130-RSL Document 121 Filed 03/29/21 Page 3 of 4



 1   particular claim, it can either agree to its dismissal on summary judgment or file a notice that the
 2   claim will not be pursued at trial.
 3
            Plaintiff also seeks an extension of the summary judgment deadline in light of its lead
 4
     counsel’s contraction of COVID-19 and his inability to assist in the litigation in the weeks
 5

 6   immediately prior to the March 9, 2021, deadline. Plaintiff did not know until the end of the day

 7   on March 3rd that defendant would refuse a request for a stipulated extension of the dispositive
 8   motion deadline to accommodate Mr. Barraza’s illness (Dkt. # 106-3 at 2), and it filed this
 9
     motion four business days later. Good cause exists to extend plaintiff’s deadline for filing a
10
     dispositive motion.
11
            Although plaintiff has not attempted to justify an extension of the period in which to
12

13   respond to defendant’s timely-filed motion for summary judgment (Mr. Barraza reports that he

14   and his office were back to work by March 10, 2021 (Dkt. # 105 at ¶ 10)), the noting periods for
15   the various motions made it impossible to resolve plaintiff’s motion to amend until the day the
16
     summary judgment response was due. Plaintiff shall, therefore, be given a brief extension of the
17
     response deadline.
18

19

20   //

21

22   //
23

24
     //
25

26

27
     ORDER GRANTING IN PART MOTION
28   FOR RELIEF FROM DEADLINES - 3
             Case 2:19-cv-01130-RSL Document 121 Filed 03/29/21 Page 4 of 4



 1          For all of the foregoing reasons, plaintiff’s motion for relief from various deadlines (Dkt.
 2   # 104) is GRANTED in part and DENIED in part. Plaintiff’s motion for leave to amend its
 3
     complaint is denied. Plaintiff shall have until April 8, 2021, to file its motion for summary
 4
     judgment and until April 12, 2021, to respond to defendant’s pending motion for summary
 5

 6   judgment. The Clerk of Court is directed to renote defendant’s motion (Dkt. # 92) on the Court’s

 7   calendar for Friday, April 16, 2021.
 8

 9          Dated this 29th day of March, 2021.
10

11

12                                             Robert S. Lasnik
                                               United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING IN PART MOTION
28   FOR RELIEF FROM DEADLINES - 4
